Johnson, Presiding Judge.
These cases arise out of the sale of a condominium unit which developed a moisture and mold problem as a result of an alleged improper installation and/or maintenance of synthetic stucco. We granted the applications for interlocutory appeal to review the trial court’s denials of summary judgment to Habersham Oaks Associates Limited Partnership, Pelham Properties, Inc., Pelham Construction, Inc., and Working Solutions, Inc.
All the parties agree, and it is clear from the record, that Pelham Properties is not a proper party to this lawsuit. Story acknowledges this fact. Therefore, the trial court erred in failing to grant summary judgment to Pelham Properties, and we reverse the trial court’s order as to that entity in Case No. A06A1508.
However, following plenary consideration of the cases, including a thorough review of the complete record on appeal, we have determined that the applications for interlocutory appeal from the remaining parties were improvidently granted. The orders granting the applications are therefore vacated and the appeals are accordingly dismissed.

Judgment as to Pelham Properties reversed in CaseNo.A06A1508. Case No. A06A1508, as to Pelham Construction, and Case Nos. 
*512
A06A1S07 and A06A1509 are hereby dismissed as improvidently granted.

Decided September 11, 2006.
Devlin & Robinson, Marvin A. Devlin, Mark E. Robinson, Shuli L. Green, for Habersham Oaks Associates Limited Partnership et al.
Pursley, Lowery & Meeks, John C. Amabile, for Pelham Properties, Inc. et al.
Mabry & McClelland, Robert M. Darroch, Sarah E. Tollison, for Working Solutions, Inc. et al.
Brown & Shamp, Robert H. Brown III, for Story.

Miller and Ellington, JJ., concur.